 

0 wonaun kf Ww WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
23
26
2]
28

 

_ Case 2:21-cr-00177-GMN-EJY Document 42 Filed 07/23/21 Page 1 of 3

/

 

——— ENTERED SER
COUNSEL/PARTIES OF

—1L “FILED — Fito

ED ON
RECORD

 

JUL 23 2021

 

 

~ CLERK US DISTRICT COURT |
DISTRICT OF NEVA
BY: EPUTY

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:21-CR-177-GMN-EJY
Plaintiff, Preliminary Order of Forfeiture
V.
ASHLEY JORDAN STEELE,

Defendant.

 

This Court finds Ashley Jordan Steele pled guilty to Count One of a One-Count
Criminal Information charging her with sexual exploitation of a child in violation of 18
U.S.C. § 2251(a). Criminal Information, ECF No.2" ; Arraignment & Plea, ECF No. dH.
Plea Agreement, ECF No. 34

This Court finds Ashley Jordan Steel: agreed to the forfeiture of the property set
forth in the Plea Agreement and the Forfeitt:¢ A}iezation of the Criminal Information.
Criminal Information, ECF No.3* Arraignment & Plea, ECF No.4. Plea Agreement,
ECF No.24.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
States of America has shown the requisite nexus between property set forth in the Plea
Agreement and the Forfeiture Allegation of the Criminal Information and the offense to
which Ashley Jordan Steele pled guilty.

The following property is (1) any visual depiction described in 18 U.S.C. § 2251, or
any book, magazine, periodical, film, videotape, or other matter which contains any such
visual depiction, which was produced, transported, mailed, shipped or received in violation

of 18 U.S.C. § 2251(a) and (2) any property, real or personal, used or intended to be used to

 

 

 
oOo wonaun ,_ Ww WN

10
11
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cr-00177-GMN-EJY Document 42 Filed 07/23/21 Page 2 of3

commit or to promote the commission of 18 U.S.C. § 2251(a) or any property traceable to
such property and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(1) and (a)(3):
1. A Cool Pad cell phone, bearing IMEI: 861325031435711 (property).

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Ashley Jordan Steele in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the tm under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
///

 

 

 
Case 2:21-cr-00177-GMN-EJY Document 42 Filed 07/23/21 Page 3of3

 

 

 

 

o0o wmnon a a FF Ww NY

BDO BR BH HN KH KH HN KN NO RR RR RR et ee
on OD UN ee WwW Ne KF TO UO ON DO OH eR wD BF CO

 

 

right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED Gy BS 2021.

GLORIA M/ NAVARRO
UNITE ATES DISTRICT JUDGE

 

 

 
